Case 1:20-cv-03746-LJL Document 155-2 Filed 09/08/20 Page 1 of 4




                       EXHIBIT B
Case 1:20-cv-03746-LJL Document 155-2 Filed 09/08/20 Page 2 of 4

                    CONFIDENTIAL




                                                           EBR 2
                       EXHIBIT B
Case 1:20-cv-03746-LJL Document 155-2 Filed 09/08/20 Page 3 of 4

                    CONFIDENTIAL




                       EXHIBIT B                            EBR 3
Case 1:20-cv-03746-LJL Document 155-2 Filed 09/08/20 Page 4 of 4

                    CONFIDENTIAL




                       EXHIBIT B                            EBR 4
